Citation Nr: 0505709	
Decision Date: 03/02/05    Archive Date: 03/15/05

DOCKET NO.  00-05 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to the assignment of an initial compensable 
rating for right patellofemoral pain syndrome with 
degenerative joint disease, from January 1, 1998 to December 
2, 1998, and to a rating in excess of 10 percent thereafter.   

2.  Entitlement to the assignment of an initial compensable 
rating for left  patellofemoral pain syndrome, from January 
1, 1998 to December 2, 1998, and to a rating in excess of 10 
percent thereafter for left  patellofemoral pain syndrome   
with degenerative joint disease.

3.  Entitlement to the assignment of an initial compensable 
rating for a thoracic strain.

4.  Entitlement to the assignment of an initial compensable 
rating for headaches.

5.  Entitlement to service connection for hypertension.

6.  Entitlement to service connection for chronic cervical 
strain.

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from February 1992 to 
December 1997, with prior unverified service of 12 years and 
one month. 

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a July 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Portland, Oregon (RO), which denied service connection for a 
chronic cervical strain, hypertension, hepatitis A, and a 
right wrist disability; granted service connection and 
assigned zero percent ratings for patellofemoral pain 
syndrome of the left knee, a thoracic spine strain, and 
headaches; and granted service connection and assigned a zero 
percent rating for patellofemoral pain syndrome with 
degenerative changes of the right knee.  The effective date 
for the grants of service connection was January 1, 1998.

The Board finds that the statement received by the RO in 
December 1998 is a timely notice of disagreement (NOD) with 
the entire July 1998 RO decision noted above, other than a 
grant of a 10 percent rating based on multiple noncompensable 
ratings for service-connected disabilities under the 
provisions of 38 C.F.R. § 3.324 (2004).  

A November 1999 RO decision granted 10 percent ratings for 
the veteran's right and left knee disabilities and his 
thoracic strain, effective from December 3, 1999.  The 
effective date was based upon the RO's determination that the 
statement submitted by the veteran and received by the RO in 
December 1998 contained new claims rather than an NOD with 
its July 1998 decision; as noted above, the Board finds that 
the December 1998 statement is a timely and adequate NOD.  
38 C.F.R. § 20.201 (2004).  The November 1999 RO decision 
also continued its denial of service connection for hepatitis 
A, hypertension and a chronic cervical strain; and granted 
service connection for right carpal tunnel syndrome and 
assigned a 10 percent rating for that disability; since the 
veteran has not submitted an NOD with the rating or effective 
date assigned, an issue relating to a right wrist disability 
is no longer in appellate status.  See Grantham v. Brown, 114 
F. 3d 1156 (1997).  

A February 2000 RO decision granted service connection and a 
zero percent rating for hepatitis A.  As with his right wrist 
disability, the veteran has not submitted an NOD with the 
rating or effective date assigned.  Accordingly, an issue 
relating to hepatitis A is no longer on appeal.  Grantham, 
supra.  

In view of the foregoing, the issues that remain in appellate 
status are as styled on the first page of this decision.  
Since a Statement of the Case (SOC) was not issued by the RO 
to the veteran or his representative, addressing the 
veteran's claims for the assignment of initial compensable 
ratings for his thoracic strain and headaches, and service 
connection for hypertension, these issues are addressed in 
the remand appended to the decision below.  The issue of 
entitlement to service connection for chronic cervical strain 
is also addressed in the REMAND portion of the decision 
below; these latter claims are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The competent medical evidence indicates that the 
veteran's right knee disability has been manifested by 
arthritis with essentially full but painful motion and slight 
instability since January 1998; it has not been productive of 
subluxation, more than slight instability, frequent periods 
of locking with effusion into the joint, flexion limited to 
less than 60 degrees, or extension limited to more than 5 
degrees.  

3.  The competent medical evidence indicates that the 
veteran's left knee disability has been manifested by slight 
but no more than slight instability and essentially full  
motion with pain at the extremes, since January 1998; it has 
been productive of arthritis with essentially full but 
painful motion and no more than slight instability since 
October 20, 1999, it has not been manifested by frequent 
periods of locking with effusion into the joint, flexion 
limited to less than 60 degrees, or extension limited to more 
than 10 degrees.  


CONCLUSIONS OF LAW

1.  The scheduler criteria for the assignment of an initial 
20 percent rating, but no more than 20 percent, for right 
patellofemoral pain syndrome with degenerative joint disease, 
from January 1, 1998, have been met.  38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010, 
5257, 5260 and 5261 (2004); VAOPGCPREC 23-97, VAOPGCPREC 9-
98; VAOPGCPREC 9-2004.

2.  The scheduler criteria for the assignment of an initial 
10 percent rating, but no more than 10 percent, for left 
patellofemoral pain syndrome, from January 1, 1998 to October 
19, 1999, and to a 20 percent rating, but no more than 20 
percent, for left patellofemoral pain syndrome with 
arthritis, since October 20, 1999, have been met.  38 
U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5010, 5257, 5260 and 5261 (2004); VAOPGCPREC 
23-97, VAOPGCPREC 9-98; VAOPGCPREC 9-2004.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to assist the appellant in the development of 
facts pertinent to his claims.  On November 9, 2000, the 
President signed into law the VCAA, Pub. L. No. 106-475, 114 
Stat. 2096.  This law redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103; 38 C.F.R. § 3.159(b) 
(2004).  Information means non-evidentiary facts, such as the 
claimant's address and Social Security number or the name and 
address of a medical care provider who may have evidence 
pertinent to the claim.  See 66 Fed. Reg. 45620, 45,630 
(August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2004).  Second, 
VA has a duty to assist the appellant in obtaining evidence 
necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c) (2004).  

The appellant filed his claims before the enactment of the 
VCAA.  The regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received by 
VA on or after November 9, 2000, the VCAA's enactment date, 
as well as to any claim filed before that date but not 
decided by VA as of that date."  66 Fed. Reg. 45,629 (Aug. 
29, 2001).  See also VAOPGCPREC 7-2003.  Therefore compliance 
with the VCAA is required with regard to the claims.

The Board finds that VA's duties to the appellant under the 
VCAA have been fulfilled.  The Board concludes that 
discussions in the November 1999 rating decision on appeal, 
the corresponding February 2000 statement of the case (SOC), 
and a supplemental statement of the case (SSOC) dated in 
January 2003 adequately informed him of the information and 
evidence needed to substantiate all aspects of his increased 
evaluation claims.  

A VCAA notice letter dated in June 2001 informed him of the 
VCAA's implementing regulations, including that VA would 
assist him in obtaining government or private medical or 
employment records, provided that he sufficiently identified 
the records sought and submitted releases as necessary.  The 
Board finds that this document shows that the appellant was 
notified of the evidence needed to substantiate his claims 
and the avenues through which he might obtain such evidence, 
and of the allocation of responsibilities between himself and 
VA in obtaining such evidence.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II, which replaced the opinion in Pelegrini v. Principi, 17 
Vet. App. 412 (2004) (Pelegrini II)), the Court of Appeals 
for Veterans' Claims (Court) held that a VCAA notice must be 
provided to a claimant before the "initial unfavorable 
[agency of original jurisdiction (AOJ)] decision on a 
service-connection claim."  In this case, VCAA notice was 
not provided to the veteran before the 1999 rating decision 
on appeal; however, the rating decision on appeal was entered 
before the enactment of VCAA.  Obviously, VA could not have 
informed the veteran of law that did not yet exist.  
Moreover, in Pelegrini II, the Court also made it clear that 
where, as in this case, notice was not mandated at the time 
of  the initial RO decision, the RO did not err in not 
providing such notice complying with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)(1) because an initial RO decision 
had already occurred.  Also see O.G.C. Prec. Op. No. 7-2004.

The Board further notes that, in order to comply with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

In this case, although the VCAA notice provided to the 
appellant does not contain the "fourth element," the Board 
finds that the appellant was otherwise fully notified of the 
need to give to VA any evidence pertaining to his claims.  
The June 2001 VCAA notice letter made it clear to the veteran 
that he should submit any additional evidence.  In a February 
2004 letter to the veteran informing him that his appeal had 
been certified to the Board, the RO informed him that he had 
90 days from the date of the letter, or until the Board 
issued a decision in his case, whichever was earlier, in 
which he could send the Board additional evidence concerning 
his appeal.  

VCAA only requires that the duty to notify is satisfied, and 
that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Sutton v. Brown, 9 Vet. App. 553 (1996); 
Bernard v. Brown, 4 Vet. App. 384 (1993).  In the case of the 
appellant's claims, because each of the four content 
requirements of a VCAA notice has been fully satisfied, any 
error in not providing a single notice to the appellant 
covering all content requirements is harmless error.  
Moreover, in a recent opinion, VA General Counsel held that 
section 5103(a) does not require VA to seek evidence from a 
claimant other than that identified by VA as necessary to 
substantiate the claim.  See VAOPGCPREC 1-2004.

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claims.  38 U.S.C.A. § 
5103A.  In this case, VA has obtained all available service 
records and all indicated post-service medical records.    

As to any duty to provide an examination and/or seek a 
medical opinion for the veteran's claim, the Board notes that 
in the case of a claim for disability compensation the 
assistance provided to the claimant shall include providing a 
medical examination or obtaining a medical opinion when such 
examination or opinion is necessary to make a decision on the 
claim.  An examination or opinion shall be treated as being 
necessary to make a decision on the claim if the evidence of 
record, taking into consideration all information and lay or 
medical evidence (including statements of the claimant) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurring symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's act of service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).

The veteran was afforded VA examinations in October 1999 and 
October 2001 with regard to his knees.  The Board finds that 
the relevant medical evidence of record, to include the 
reports of these VA examinations, contains sufficient detail 
to make a decision on his claims.  Thus, there is no duty to 
provide an additional examination with regard to the 
veteran's claims for increased evaluation for disabilities of 
the knees.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

The Board further notes that during the pendency of his 
claims the appellant has been afforded opportunities to 
submit information relating to any additional evidence that 
may be available.  He has failed to identify any sources of 
additional outstanding evidence or indicate that he was in 
the process of obtaining additional evidence.  It is clear 
that there is no additional relevant evidence that has not 
been obtained and that the appellant desires the Board to 
proceed with its appellate review.  See Quartuccio, supra.

Based on the foregoing, the Board finds that, in the 
circumstances of the veteran's claims, any additional 
development or notification would serve no useful purpose.  
See Soyini, supra (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided); Wensch v. Principi, 15 Vet. App. 
362, 368 (2001) (when there is extensive factual development 
in a case, reflected both in the record on appeal and the 
Board's decision, which indicates no reasonable possibility 
that any further assistance would aid the appellant in 
substantiating his or her claim, the VCAA does not apply).  
The Board finds that the duty to assist and duty to notify 
provisions of the VCAA have been fulfilled to the extent 
possible with regard to his claims.  Thus, no additional 
assistance or notification to the appellant is required based 
on the facts of the instant case, there has been no prejudice 
to the appellant that would warrant a remand, and his 
procedural rights have not been abridged.  Bernard, supra.




Factual Background

The veteran maintains, in substance, that the current 10 
percent evaluations assigned for his right and left knee 
disabilities do not adequately reflect the severity of those 
disabilities.  He contends that his knee disabilities 
significantly interfere with his ability to perform his job 
driving trucks.  He has difficulty sitting or standing for 
any length of time; cannot crawl, kneel or bend at the knees, 
which makes securing loads and materials difficult; and 
cannot jump down from the trailer or cab of his truck.  He 
has severe pain and very limited range of motion in both 
knees.  Without cruise control, he would not be able to drive 
a truck.

The veteran and his representative have asserted that the 
October 1999 and October 2001 VA examination reports are 
inadequate because they were conducted by a PAC, not an 
orthopedist, and were not conducted in accordance with Deluca 
v. Brown, 8 Vet. App. 202 (1995).  

Review of the 1999 and 2001 VA examination reports reveals 
that all subjective and objective findings necessary for 
evaluation of the veteran's disabilities were observed and 
recorded, a medical doctor approved each report, and thus the 
examinations appear complete and adequate.  Accordingly, a 
new examination is not necessary for evaluation of the 
veteran's claims.  In this regard, the Board also finds it 
significant that the veteran has made no specific 
representations that either of his service-connected knee 
disabilities have increased in severity since the most recent 
VA examination, or that there exist any outstanding treatment 
records that would show an increase in the severity of his 
knee disabilities since the most recent VA examination.

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 
(2001) (a discussion of all evidence by the Board is not 
required when the Board has supported its decision with 
thorough reasons and bases regarding the relevant evidence).

The report of the October 1999 VA examination provides that 
the veteran complained of mild, constant bilateral knee pain, 
greater on the right than the left.  The pain increased with 
sitting and weight bearing for even short periods of time.  
He had experienced giving way of his right knee in the past.  
He was unable to squat due to his knee pain, and experienced 
stiffness of his knees in the morning with immobility.  The 
veteran denied locking and complained of easy fatigability of 
the knee joints with repetitive activity.  He denied any 
muscle weakness or flare-ups of pain which resulted in 
decreased range of motion or incoordination.  The veteran 
currently worked as a truck driver and at times had 
difficulty depressing the accelerator and getting in and out 
of his truck.  

On physical examination of the knees, no scars, deformity or 
muscle atrophy were noted.  There was tenderness over the 
pre-patellar tendon of the left knee, medial joint line 
tenderness over the right knee, and tenderness over the right 
anterior tibial tubercle.  There was mild crepitus with range 
of motion bilaterally.  Patellofemoral compression was 
positive in the left knee.  McMurray's sign was negative.  
Range of motion was from zero to 130 degrees.  There was a 1+ 
anterior Drawer's sign bilaterally.  No other ligamentous 
laxity was noted.  The examiner observed that an April 1998 
radiographic examination revealed bilateral degenerative 
joint disease of the knees, right greater than the left.  The 
pertinent final diagnosis was degenerative joint disease 
bilateral knees.

The report of an October 2001 VA examination provides that 
the veteran currently drove a truck for a living.  His knee 
pain was greater on the right than the left.  He reported 
intermittent swelling and near collapse, especially on the 
right.  He had occasional locking on the right as well.  The 
veteran reported difficulty sitting for long periods of time 
and could not work on his hands and knees due to pain.  He 
did not use any braces or canes, and used Excedrin 
intermittently.  Range of motion was generally thought to be 
acceptable and flare-ups of pain occurred several times a 
week.  During flare-ups, there was a loss of range of motion 
and increased weakness and diminished endurance.  

On physical examination, there was tenderness medially, more 
so on the right than the left.  There was no effusion.  Mild 
crepitation was noted on range of motion, which was from zero 
to 135 degrees.  There was no lateral collateral, medial 
collateral or cruciate ligament laxity identified.  
McMurray's was negative.  

Radiographic examinations of the veteran's knees conducted at 
the time of the examination resulted in an impression of 
heterotopic bone arising from the medial, supracondylar 
region of the left femur, probably related to prior trauma.  
There was no significant evidence for osteoarthritis.  

The final pertinent diagnoses were patellofemoral pain 
disorder, bilateral, and hypertrophic bone formation distal 
left femur.  The examiner expressed the opinion that during 
flare-ups of pain, he would expect additional motion loss of 
15 to 20 degrees in flexion; mild alteration in the veteran's 
endurance in terms of engaging in ambulatory activities; and 
moderate limping, especially on the right, graded as 
moderate, due to pain.  The examiner opined that he would not 
expect any incoordination on the left.  

Private medical treatment reports do not address the 
veteran's knee disabilities.

Law and Regulations

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disabilities.  The Board has found nothing in the historical 
record that would lead to a conclusion that the current 
evidence of record is not adequate for rating purposes. 
Moreover, the Board is of the opinion that this case presents 
no evidentiary considerations that would warrant an 
exposition of the remote clinical histories and findings 
pertaining to the disabilities at issue.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's service-connected 
disability adversely affects his or her ability to function 
under the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  38 C.F.R. § 4.7.

In addition, disability of the musculoskeletal system is 
primarily the inability, due to damage or infection in the 
parts of the system, to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination and endurance.  It is essential that the 
examination on which ratings are based adequately portrays 
the anatomical damage, and the functional loss, with respect 
to all these elements.  The functional loss may be due to 
absence of part, or all, of the necessary bones, joints and 
muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, 
and a part which becomes painful on use must be regarded as 
seriously disabled.  38 C.F.R. §§ 4.40, 4.45.  See Deluca, 
supra.

The veteran's right and left patellofemoral pain syndromes 
with degenerative joint disease are evaluated as traumatic 
arthritis, Diagnostic Code 5010, which in turn is evaluated 
as degenerative arthritis.  Degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
diagnostic codes, an evaluation of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion.  Diagnostic Code 
5003.  For the purpose of rating disability from arthritis, 
the knee is considered a major joint.  38 C.F.R. § 4.45(f) 
(2004).

Limitation of flexion of a knee to 45 degrees warrants a 10 
percent evaluation.  Limitation of flexion of a knee to 30 
degrees warrants a 20 percent evaluation, and limitation of 
flexion of the knee to 15 degrees is rated 30 percent.  
Diagnostic Code 5260.  

Limitation of extension of a knee to 10 degrees is rated 10 
percent.  Limitation of extension to 15 degrees is rated 20 
percent, and limitation of extension to 20 degrees warrants a 
30 percent evaluation.  Diagnostic Code 5261.  

Separate ratings under Diagnostic Code 5260 and Diagnostic 
Code 5261 may be assigned for disability of the same knee 
joint.  See VAOPGCPREC 9-2004. 

Normal range of motion for the knee is from zero degrees 
extension to 140 degrees flexion.  Plate II, 38 C.F.R. 
§ 4.71a.

In VAOPGCPREC 23-97, it was held that a claimant who has 
arthritis and instability of the knee may be rated separately 
under DC 5003-5010 and DC 5257 based on additional 
disability.  It was specified that, for a knee disorder 
already rated under DC 5257, a claimant would have additional 
disability justifying a separate rating if there is 
limitation of motion under DC 5260 or DC 5261.  Hence, if a 
claimant has a disability rating under DC 5257 for 
instability of the knee and there is also X-ray evidence of 
arthritis and limitation of motion, a separate rating is 
available under DC 5003 or DC 5010.  Likewise, if a claimant 
has a disability rating under DC 5003 for arthritis of the 
knee, and there is evidence of instability, a separate rating 
is available under DC 5257.  See VAOPGCPREC 9-98.

In this regard, slight recurrent subluxation or instability 
of the knee warrants a 10 percent evaluation and moderate 
recurrent subluxation or instability of the knee is rated 20 
percent.  Diagnostic Code 5257.

Legal Analysis

Based on a thorough review of the record, the Board finds 
that the evidence supports an initial 20 percent rating for 
right patellofemoral pain syndrome with degenerative joint 
disease, from January 1, 1998; an initial 10 percent rating 
for left patellofemoral pain syndrome, from January 1, 1998 
to October 19, 1999; and a 20 percent rating for left 
patellofemoral pain syndrome with arthritis, since October 
20, 1999, based upon arthritis with limitation of motion and 
slight instability.  

The Board must consider the question of instability or 
subluxation of each knee, to include the law that permits 
separate ratings for arthritis and instability of a knee.  
Specifically, the VA General Counsel has held that a veteran 
who has arthritis and instability of the knee may be rated 
separately under Diagnostic Codes 5003 and 5257 because the 
arthritis would be considered an additional disability 
warranting a separate evaluation even if the limitation of 
motion was not compensable.  See VAOPGCPREC 23-97 (July 1, 
1997; revised July 24, 1997). Likewise, the VA General 
Counsel has also held that, when x-ray findings of arthritis 
are present and a veteran's knee disability is evaluated 
under Code 5257, the veteran would be entitled to a separate 
compensable evaluation under Diagnostic Code 5003 if the 
arthritis results in noncompensable limitation of motion 
and/or objective findings or indicators of pain.  See 
VAOPGCPREC 9-98 (Aug. 14, 1998).  

In this case, the competent medical and X-ray evidence shows 
that the veteran's right knee disability has been manifested 
by arthritis with essentially full but painful motion and 
slight instability since January 1998; it has not been 
productive of subluxation, more than slight instability, 
frequent periods of locking with effusion into the joint, 
flexion limited to less than 60 degrees, or extension limited 
to more than 5 degrees.  There is no objective medical 
evidence to show that the veteran has more than slight 
instability of either knee.  Thus, the scheduler criteria for 
the assignment of an initial 20 percent rating, but no more 
than 20 percent, for right patellofemoral pain syndrome with 
degenerative joint disease, from January 1, 1998, have been 
met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010, 5257, 5260 
and 5261; VAOPGCPREC 23-97, VAOPGCPREC 9-98; VAOPGCPREC 9-
2004.

As to the other joint, the competent medical evidence 
indicates that the veteran's left knee disability has also 
been manifested by slight but no more than slight instability 
and essentially full motion with pain at the extremes, since 
January 1998; it has been productive of arthritis with 
essentially full but painful motion and no more than slight 
instability since October 20, 1999, it has not been 
manifested by frequent periods of locking with effusion into 
the joint, flexion limited to less than 60 degrees, or 
extension limited to more than 10 degrees.  Accordingly, the 
scheduler criteria for the assignment of an initial 10 
percent rating, but no more than 10 percent, for left 
patellofemoral pain syndrome, from January 1, 1998 to October 
19, 1999, and to a 20 percent rating, but no more than 20 
percent, for left patellofemoral pain syndrome with 
arthritis, since October 20, 1999, have been met.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5010, 5257, 5260 and 5261 
(2004); VAOPGCPREC 23-97, VAOPGCPREC 9-98; VAOPGCPREC 9-2004.

The Board has considered 38 C.F.R. §§ 4.40 and 4.45 to 
determine if there is any additional functional loss, 
assessed on the basis of increased limitation of motion, 
pursuant to the guidelines set forth in Deluca.  According to 
the report of the October 1999 VA examination, the veteran 
did complain of easy fatigability with repetitive motions, 
but denied any muscle weakness or flare-ups which resulted in 
decreased range of motion or incoordination.  The Board 
observes that at that time the veteran's bilateral range of 
knee motion was noncompensable under Diagnostic Codes 5260 
and 5261.  There are no treatment records showing that the 
veteran's pain resulted in increased limitation of motion.  
There is no evidence of additional loss of right or left knee 
motion due to pain supported by objective findings, or 
weakness, fatigue, incoordination or flare-ups of symptoms 
that resulted in additional loss of motion, to a degree that 
would support an initial or staged rating   in excess of 20 
percent for the veteran's right knee disability; an initial 
or staged rating in excess of 10 percent for a left knee 
disability, from January 1, 1998 to October 19, 1999; or an 
initial or staged rating in excess of 20 percent for his left 
knee disability since October 20, 1999.  38 C.F.R. §§ 4.40, 
4.45 and 4.59; DeLuca, 8 Vet. App. at 202.

The Board is aware that the report of the VA examination 
conducted on October 10, 2001, shows that the veteran 
reported knee pain, as well as flare-ups of pain several 
times a week with loss of range of motion and increased 
weakness and diminished endurance.  The examiner opined that 
during flare-ups of pain, the veteran would lose 15 to 20 
degrees of flexion, experience mild alteration of endurance 
in walking, and be limited by moderate limping, due to pain.  
Although the examination found that the veteran's right knee 
disability resulted in more pain than the left, it is clear 
to the Board that each disability results in flare-ups and 
functional limitation.  However, the 10 and 20 percent 
ratings noted above take into account significant limitation 
of flexion and limitation of extension.  There is no 
objective medical evidence to show that pain or flare-ups of 
pain results in additional limitation of extension or flexion 
of either knee to a degree that would support higher initial 
or staged ratings during the periods of time at issue, nor is 
there medical evidence to show that excess weakness, 
fatigueability, incoordination or flare-ups of such symptoms 
is present that results in such additional limitation of 
flexion or extension.  

The Board has also considered whether separate ratings under 
Diagnostic Code 5260 and Diagnostic Code 5261 may be assigned 
for disability of the same knee joint.  See VAOPGCPREC 9-
2004.  However, given the ranges of motion that have been 
reported, to include essentially full or normal extension, 
there is no basis to assign separate ratings for limitation 
of flexion and extension of the same joint for either knee, 
even with consideration of 38 C.F.R. § 4.40, 4.45, 4.59, and 
DeLuca, supra.

In view of the foregoing, the Board finds that an initial 20 
percent rating for right patellofemoral pain syndrome with 
degenerative joint disease, from January 1, 1998, is 
warranted; an initial 10 percent rating for left 
patellofemoral pain syndrome, from January 1, 1998 to October 
19, 1999, is warranted; and a 20 percent rating for left 
patellofemoral pain syndrome with arthritis, since October 
20, 1999, is warranted.  As the preponderance of the evidence 
is against assigning higher initial or staged ratings for 
either disability at issue, the benefit of the doubt doctrine 
is not applicable to these aspects of the veteran's claims.  
38 U.S.C.A. § 5107(b); also see generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).  



ORDER

An initial 20 percent rating for right patellofemoral pain 
syndrome with degenerative joint disease, from January 1, 
1998, is granted, subject to the rules and regulations 
governing the payment of VA monetary benefits.  

An initial 10 percent rating for left patellofemoral pain 
syndrome, from January 1, 1998 to October 19, 1999, and a 20 
percent rating for left patellofemoral pain syndrome with 
arthritis, since October 20, 1999, are granted, subject to 
the rules and regulations governing the payment of VA 
monetary benefits.    


REMAND

As noted in the introduction to the above decision, the Board 
has determined that the veteran submitted a timely NOD to the 
RO's July 1998 decision denying service connection for 
hypertension and assigning zero percent ratings for his 
thoracic spine strain and headaches.  The record does not 
reflect that a statement of the case has been entered on 
these issues.  As the veteran has entered a notice of 
disagreement, and has not otherwise withdrawn these issues in 
writing, the Board is required to remand the claims for 
service connection for hypertension and the assignment of 
initial compensable ratings for a thoracic spine strain and 
headaches to the RO for the issuance of a statement of the 
case.  Manlincon v. West, 12 Vet. App. 238 (1999).  The 
appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.

In addition, the Board observes that in exceptional cases 
where schedular evaluations are found to be inadequate, 
consideration of "an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities" is made.  
38 C.F.R. § 3.321.  "The governing norm in these exceptional 
cases is a finding that the case presents such an exceptional 
or unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  Id.

The Court held in Floyd v. Brown, 9 Vet. App. 88 (1996) that 
the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance.  In Bagwell v. Brown, 9 Vet. App. 337 (1996), 
the Court clarified that it did not read the regulation as 
precluding the Board from affirming an RO conclusion that a 
claim does not meet the criteria for submission pursuant to 
38 C.F.R. § 3.321(b)(1), or from reaching such conclusion on 
its own.  The Court has held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the VA Director of the 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The veteran has testified that his bilateral service-
connected knee disabilities interfere with his employment as 
a truck driver.  The Board finds that a claim for an 
extraschedular rating for the veteran's bilateral service-
connected knee disabilities should be referred to the VA 
Director of the Compensation and Pension Service for 
consideration of an extraschedular rating.  

As to the issue of service connection for a cervical spine 
disability, the Board finds that, since there is evidence of 
pertinent in-service complaints and treatment and a post-
service diagnosis of chronic cervical strain, a VA 
examination that includes a nexus opinion is warranted.  See 
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The 
relevant evidence is summarized below. 

The veteran's service medical records indicate complaints and 
treatment pertaining to the cervical spine.  They show that 
he was involved in a car accident in October 1993, after 
which he was treated for thoracic spine pain.  On a July 1995 
report of medical history, the veteran reported having been 
seen by chiropractors since January 1993 for neck and back 
alignment.  A physician summarized that the veteran had neck 
and back pain, diagnosed by chiropractors, NCD.  On his 
December 1997 separation report of medical history, the 
veteran stated that he had been to several chiropractors over 
the past five years for back pain and headaches.  The report 
of the veteran's December 1997 separation medical examination 
is signed by an examiner, but does not provide any relevant 
physical findings, defects or diagnoses.  It appears that no 
evaluation was conducted.  

Private medical records dated in October 1993 show that the 
veteran received chiropractic treatment of the cervical spine 
in October 1993 after being in a car accident.  A post-
service private July 1999 assessment included cervical 
segmental dysfunction.  

The Board also finds it significant that the veteran 
submitted his initial claim for service connection in January 
1998, shortly after his separation from service.  

In view of the foregoing, the Board finds that this case must 
be REMANDED to the RO for the following action:

1.  The RO should provide the veteran and 
his representative with a statement of 
the case regarding the claims for service 
connection for hypertension and the 
assignment of initial compensable ratings 
for a thoracic spine strain and 
headaches.  The statement of the case 
should address all aspects of these 
claims, and compliance with the VCAA.  
The RO should provide the veteran the 
appropriate amount of time in which to 
submit a substantive appeal.  If the 
veteran perfects his appeal of these 
issues, the appeal should be returned to 
the Board, if otherwise in order.  

2.  The RO should arrange for an 
examination to determine the nature, 
extent and etiology of any disability of 
the cervical spine that may be present.  
The claims file must be made available to 
and reviewed by the examiner.  The 
examiner should consider any pertinent 
findings set forth in the veteran's 
service medical records (that show a car 
accident in October 1993 followed by 
treatment for thoracic spine pain; and 
neck and back pain, treated and diagnosed 
by chiropractors), and post-service 
medical records.  

Following a review of the relevant 
medical evidence in the claims file, the 
medical history, the clinical evaluation, 
and any tests that are deemed necessary, 
the examiner is asked to opine (1) 
whether it is at least as likely as not 
(50 percent or more likelihood) that any 
disability of the cervical spine that may 
be present began during or is causally 
linked to any incident of or finding 
recorded during service.  The examiner is 
requested to provide a rationale for any 
opinion expressed.  If the examiner finds 
it impossible to 
provide any part of the requested opinion 
without resort to pure speculation, he or 
she should so indicate.

3.  The claim for an extraschedular 
rating for the veteran's bilateral 
service-connected knee disabilities 
should be referred to the VA Director of 
the Compensation and Pension Service for 
consideration of an extraschedular 
rating.  

4.  The RO should review the claims file 
and ensure that no other notification or 
development action, in addition to that 
directed above, is required for the 
veteran's claims.  If further action is 
required, the RO should undertake it 
before further adjudication of the 
claims.

5.  Then, the RO should readjudicate the 
veteran's claim for service connection 
for chronic strain of the cervical spine.  
If the benefit sought on appeal remains 
denied, the veteran should be provided an 
SSOC, which should contain notice of all 
relevant actions taken on the claim, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue.  An appropriate 
period of time should be allowed for 
response.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the veteran 
until he is otherwise notified by the RO.  By this action, 
the Board intimates no opinion, legal or factual, as to any 
ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


